Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James J. and Jeneane Cremers d/b/a                    Appeal from the 241st District Court of
Jumpin’ Jack’s Party Shack, Appellants                Smith County, Texas (Tr. Ct. No. 11-0429-
                                                      C). Opinion delivered by Justice Moseley,
No. 06-13-00011-CV        v.                          Chief Justice Morriss and Justice Carter
                                                      participating.
Morris L. Hallman, Appellee



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a take-nothing
judgment.
       We further order that the appellee, Morris L. Hallman, pay all costs of this appeal.


                                                      RENDERED JUNE 13, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk